DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    58
    340
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 06/10/2010, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to restriction requirement and election of group I corresponding to claims 46-53 without traverse, in the reply filed on 12/02/2020 are acknowledged.    
In addition to above, applicants are also elected Octreotide-P as a species for the claimed product, which is represented by the following formula:

    PNG
    media_image2.png
    332
    250
    media_image2.png
    Greyscale
, see Fig.23, which reads claims 46-53. 

Claims 54-65 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The claims 46-53 are examined on merits in this office action. 

Specification/Drawings
The figure 23 is objected because of a typographical error on Thr. In the recited Octreotide and Octreotide-P, the methyl group in the Thr has to be replaced with H atom.     

Claim objections
Claims 46 and 52 are objected to because of the following informalities:    
In clam 46, in the definition of R1, the word “primary” should be deleted. The ‘primary’ usually refers to the group that is attached to carbon, for example primary halide or primary amine etc. If the group is attached to carbon which has two hydrogen atoms, is referred to primary, if carbon has one hydrogen then it is secondary etc. In this case, it is not clear the meaning of primary alkyl. Is it respect to -O-Alkyl in the acetate group? 
	Claim 52 recites “wherein the process further comprises….”, but the claim depends on a product claim. 
Appropriate correction/clarification is required. 




Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 46-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the claimed product, in this case elected species. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The rejection is based on the requirement(s), i.e., the guidelines provided by the MPEP 2163.04. These are identification of the (A) claim limitations at issue and (B) establishing a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed. The MPEP 2163 further provided or expanded the guidelines for the written description requirements. 
The elected species is drawn to the following peptide based prodrug:

    PNG
    media_image2.png
    332
    250
    media_image2.png
    Greyscale
, see Fig.23, which is octreotide bound to three hexyloxycarbonyl moieties at specific positions in the cyclic hexapeptide.  The elected species, i.e., octreotide-P is linked to a property called “prodrug”. The "prodrug" means a derivative that is converted into a biologically active compound under physiological conditions in the living body, e.g., by oxidation, reduction, hydrolysis or the like, each of which is carried out enzymatically, or without enzyme involvement. 
The state of the prodrug art is summarized by Wolff (Burger’s Medicinal Chemistry, 5, vol. 1, 1995). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics, 3rd edition, 1996) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug. A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug applicants have neither described nor provided working examples for the elected species. It appears that applicants assumed that the claimed octreotide-P would work as a prodrug, based on the shown prodrugs, viz., peptides 12P and 29P in the specification, but have not described unpredictability in the prodrugs and the correlation between these species. 
The shown examples in the specification, with regard to prodrugs, are limited to peptide 12P and 29P, but these are structurally not similar to octreotide-P, see their structures below:

    PNG
    media_image3.png
    395
    425
    media_image3.png
    Greyscale
, which is peptide 12 P, see Fig. 3B, 

    PNG
    media_image4.png
    425
    417
    media_image4.png
    Greyscale
, which is peptide 29P, as shown in Fig.16B. The octreotide-P is shown in Fig. 23, and also shown above in previous page. The only commonality between octreotide-P and, peptides 12P or 29P is hexapeptide, and it does not mean anything. Also there is no common amino acid among elected octreotide-P and peptides 12P or 29P. 
Interestingly, in the shown examples for the prodrugs, applicants revealed unpredictability in the peptide 5P (see Fig.19). There is also unpredictability in the unconjugated methylated cyclic hexapeptides, based on the N-Me positions [see Example 1], and semi-protected #29P-Hoc exhibits low permeability [see example 6] etc.  In view of known unpredictability in the prodrugs, the specification has not clarified or described possible unpredictability, so that a skilled person can understand, to show possession of the invention as claimed.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of 
The further analysis for adequate written description considers, see MPEP 2163, the following: 
(A) Determine whether the application describes an actual reduction to practice of the claimed invention: 
Not provided for the elected species. The shown examples for the prodrugs in the specification are limited to peptide 12P and 29P, but these are structurally different from that of the elected Octreotide-P. Specification failed to explain the correlation between these species, and so there is no described rationale to extrapolate shown data to the elected species. Moreover, the physical and chemical properties for these prodrugs are expected to be drastically different based on amino acid sequence in it, and in fact there is not even a single amino acid overlaps in between elected species and peptides 12P/29P. 
(B) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole: 
Not for the elected species. As explained above, the shown data is limited to peptides 12P and 29P, and there is correlation between these prodrugs and elected octreotide-P, and so there is no described rationale to extrapolate shown data to the elected species, so that a skilled person can understand.  
If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics, such as structure/function correlations, as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention: 
No. There is unpredictability in (i) cyclic hexaptides, at least as evidenced from applicants shown data in Example 1 and (ii) in prodrugs, as evidenced from the above cite prior art for the prodrugs, and also applicants shown data, specifically for the peptide 5, see Fig.19. 
There is no structure/function correlation shown in between, in the specification, for the claimed species and shown data. 
There are no physical/chemical/structural features that applicants have tied to this property in a relevant teaching manner, making it impossible for an individual of ordinary skill in the art to determine whether prodrug of octreotide get converted into a biologically active compound under physiological conditions in the living body or would it retain its property etc. Without a correlation between structure and function, the claims do little more than define the claimed invention by function.  That is not sufficient to satisfy the written description requirement.  
Based on the above reasoning, applicants have failed to provide guidance or data or evidence as to how the skilled artisan would be able to extrapolate from the disclosed species to make and possibly use of the claimed invention. “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”

Accordingly, it is deemed that the specification fails to provide adequate written description for the elected species and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the claimed invention. 
Suggested claim language: Applicants may have to limit claims to the data shown in the specification, i.e., peptides 12P and 29P, in view of known unpredictability in the field of prodrugs. In addition, applicants may have to review the search report in the attachment, which discloses some known species in the art and these may read applicants broadly claimed prodrugs, which may be helpful to amend claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658